Bloodwoeth, J.
The special grounds of the motion for new trial show no such material error as requires the grant of a new trial in this ease. The verdict shows that the jury did not accept the theory of the defense that the accused, under the fears of a reasonable man that a felony was about to be committed on him, shot the deceased, and *427that they did not believe the statement of the accused. Under the evidence the killing was absolutely without justification, and the lowest grade of homicide of which‘Tt would be possible to find the defendant legally guilty under the evidence is that of voluntary manslaughter, and the jury having returned such a verdict, and the trial judge having approved it, this court will allow it to stand. Vernon v. State, 146 Ga. 709 (2), 712 (92 S. E. 76), and cases cited.
Decided November 7, 1919.
Indictment for murder; from Charlton superior court—Judge Summerall. June 21, 1919.
John W. Bennett, James B. Thomas, for plaintiff in error.
A. B. Spence, solicitor-general, contra.

Judgment affirmed.


Broyles, O. J., and Luhe, J., concur.